Citation Nr: 0117005	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-17 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of service connection for frostbite of the 
face and eyes, a peptic ulcer, residuals of a back injury, 
hearing loss, diarrhea (reported as dysentery) and traumatic 
arthritis.  

2.  Entitlement to an increased rating for the service 
connection post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945, during which time the veteran was held as a 
prisoner of war (POW) by the German Government.  The Board of 
Veterans' Appeals (Board) received this case on appeal from a 
May 1998 decision of the RO.  

(The claim for increase will be addressed in the REMAND 
portion of this document.)  



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for frostbite of 
the face and eyes, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented since the RO decision of 
March 1946.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a peptic ulcer, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim, has been 
presented since the RO decision of December 1992.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for residuals of a 
back injury, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented since the RO decision of December 1992.  

4.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for hearing loss, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim, has been 
presented since the RO decision of December 1992.  

5.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for diarrhea 
(claimed as dysentery), and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, has been presented since the RO decision of 
March 1946.  

6.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for traumatic 
arthritis, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented since the RO decision of December 1992.  



CONCLUSIONS OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claims of service connection for 
frostbite of the face and eyes, a peptic ulcer, residuals of 
a back injury, hearing loss, diarrhea (reported as 
dysentery), and traumatic arthritis.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1946, the RO last denied the veteran's claims of 
service connection for frostbite of the face and eyes and for 
diarrhea (also reported as dysentery).  The veteran was 
informed of that decision by way of an September 1946 letter, 
but did not appeal.  That decision is final and the claims 
will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2000).  

In December 1992, the RO last denied the veteran's claims of 
service connection for peptic ulcers, hearing loss, traumatic 
arthritis and the residuals of a back injury.  The veteran 
was informed of that decision by way of an February 1993 
letter, but did not appeal.  That decision is final and the 
claims will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the March 1946 RO decision 
regarding the claims of service connection for frostbite and 
diarrhea (or dysentery) includes: a September 1946 eye 
examination that noted severe frostbite received in Germany 
in 1944; a March 1949 VA examination report that noted 
complaints of stomach problems and a diagnosis including 
spastic colon; statements from the veteran and his 
representative indicating that the veteran believed he was 
suffering from disorders due to frostbite, diarrhea, and 
malnutrition first incurred as a POW; a December 1997 VA 
examination report indicating a history of frostbite of the 
face and diarrhea while a POW; and a June 1999 statement from 
the veteran asserting that he had cold injuries with 
arthritis in multiple joints.  

The evidence received since the December 1992 RO decision 
regarding the claims of service connection for peptic ulcers, 
traumatic arthritis, residuals of a back injury, and hearing 
loss, includes: an August 1994 statement from the veteran 
indicating that he suffered from the latent and irreversible 
effects of severe malnutrition caused during 16 months as a 
POW during WWII; an October 1997 statement from the veteran 
indicating that he wanted to establish service connection for 
these conditions due to his POW status; a November 1997 VA 
examination  report showing hearing loss; a December 1997 VA 
examination report that noted an inservice history of 
malnutrition as a POW, and made medical findings regarding 
some current difficulty hearing, arthritis, and history of 
gout; and a June 1999 statement from the veteran asserting 
that he had a considerable amount of arthritis resulting from 
inservice cold exposure.  

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
testimony of the veteran must be presumed for purposes of 
determining whether the claim is reopened.  See Justus, Id.  

In addition, the Board finds that the new evidence is 
relevant to each of the veteran's claims and is instrumental 
in ensuring a complete evidentiary record for evaluation of 
these claims.  See Hodge, supra.  In other words, the new 
evidence submitted is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection are all reopened for the purpose of 
obtaining further development and undertaking de novo review 
of the record.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for frostbite of the face and 
eyes, a peptic ulcer, residuals of a back injury, hearing 
loss, diarrhea (reported as dysentery) and traumatic 
arthritis, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

The Board notes that, since the veteran has submitted new and 
material evidence to reopen the claims of service connection, 
he must present evidence to support these claims.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Thus, the veteran's claims for service connection must be 
remanded to provide the veteran with notice of the required 
information and evidence necessary to support his claims, to 
afford the veteran the duty to assist in obtaining any 
available records and, if appropriate, to afford the veteran 
a medical examination when such is necessary to make a 
decision on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Therefore, on remand, the RO should assist the veteran in 
developing his claims, and then determine whether the veteran 
is entitled to a VA examination prior to readjudicating his 
claims and applying the latest version of the law as 
discussed in 38 U.S.C.A. § 5107.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).

With respect to the claim for an increase, the Board notes 
that the veteran and his representative contend that the 
veteran's service-connected PTSD is more severe than 
indicated by the current 30 percent disability rating. 

On review of the record, the Board finds that the veteran was 
last afforded a VA mental disorders examination in December 
1997 and that this examination was performed without benefit 
of review of the pertinent medical records in the veteran's 
claims file.  

Given the veteran's assertions regarding increased 
disability, the length of time since his last examination, 
and the fact that the veteran's records were not available 
for review at the time of that examination, the Board finds 
that a new examination is warranted.  See Caffery v. Brown, 6 
Vet. App. 377 (1994).  

On remand, the veteran should be afforded a VA mental 
disorders examination to address his complaints regarding 
increased psychiatric symptomatology and to ascertain the 
current severity of the service-connected PTSD.  

Following review and development under the newly promulgated 
regulations discussed hereinabove, and completion of any 
other indicated action, the RO should readjudicate the 
veteran's claim for an increased rating.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
an increased rating for PTSD and his 
claims for service connection for 
frostbite of the face and eyes, a peptic 
ulcer, residuals of a back injury, 
hearing loss, diarrhea (reported as 
dysentery) and traumatic arthritis.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
symptoms of each of these conditions.  
When the veteran responds, and provides 
any necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected PTSD.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner is requested to use a 
multiaxial assessment, to assign a GAF 
score, explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  Moreover, the psychiatrist 
should offer an opinion as to the 
veteran's ability to obtain and maintain 
employment.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should also review 
the Veterans Claims Assistance Act of 
2000 to determine whether the veteran is 
entitled to a VA  examinations prior to 
readjudicating his claims for service 
connection.  If any examination is 
warranted, it should be provided.  Upon 
completion of the development requested 
by the Board and any other development 
deemed appropriate by the RO, the RO 
should review the veteran's claims on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.

4.  Then, if any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.    

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



